Title: To John Adams from C. W. F. Dumas, 26 December 1782
From: Dumas, C. W. F.
To: Adams, John


Monsieur,
Lahaie 26e. Dec. 1782

L’incluse, que vous voudrez bien avoir la bonté de fermer & acheminer par la voie de Mr. Barclai à l’Orient, vous paroîtra bien interessante. Mr. De Berer., qui vient de me quitter a été bien aise de profiter de toutes ces anecdotes, pour sa dépeche de demain.
Nos amis vous prient, Monsieur, d’appuyer de tous vos bons Offices possibles la Négociation de mrs. les Plenipo: de cette rep., surtout quant aux dédom̃agemens qu’ils demandent, ainsi que pour la liberté parfaite & illimitée de leur Navigation; afin que ces Messieurs aient lieu de faire mention dans leurs dépeches ici de ces bons Offices, & que nos amis puissent s’en prévaloir non seulement pour confondre les Anglomanes, mais pour exalter à leurs peuples respectifs les effets de l’amitié fraternelle des Américains pour cette nation. Un petit mot de réponse là-dessus, que je puisse leur répéter de la part de Vre. Exce., leur fera grand plaisir. En attendant je suis chargé de vous présenter leurs respects, & ceux de mon Epouse & fille, & à Mrs Thaxter & Storer bien nos complimens. J’espere le premier rétabli de son rhume, & le second toujours fraix & gai.
Mr. Holtzhey m’a envoyé une seconde Médaille pour vous, charmante. Je vous l’enverrai Monsieur par premiere occasion. En attendant, voici sa Lettre, & Description. L’emblême du Coq m’a rappellé un trait, si je ne me trompe, des Mémoires de Vargas. L’Ambassadr. de France au Concile de Trente parlant d’une maniere qui déplaisoit au Minre. du Pape, celui-ci l’interrompit en criant Gallus cantat. L’Ambassadr., sans se déconcerter, repliqua Utinam Petrus fleret.
Je suis, Monsieur, avec tous les sentimens de respect & de dévouement sincere que vous connoissez, de votre Excellence / le trèshumble & très-obéissant / serviteur
Dumas

P.S. Vous aurez vu Sir J. Jay avant que celle-ci vous parvienne; & j’espere d’apprendre qu’il est tout-à-fait libre. Ce que vous me dites dans la vôtre du 13 de Mr. Brantzen, a fait grand plaisir à nos amis. Ce que vous avez la bonté de m’apprendre de la pêche, & ce que je devine com̃e je puis des autres points, m’en fait un que je sens mieux que je ne puis l’exprimer
 
Translation
Sir
The Hague, 26 December 1782

Would you be so kind as to seal and send the enclosed letter to Lorient, via Mr. Barclay? You will find it very interesting. Mr. Bérenger, who has just been to see me, was happy to use the material in his dispatch for tomorrow.
Our friends are asking, sir, if you can make every possible effort to support the negotiations of the Dutch plenipotentiaries, especially in regard to the compensations they are seeking, and to the total freedom of the seas. It would be very helpful if these gentlemen had cause to mention your good offices in their dispatches, and if our friends could take advantage of such mentions—not only to thwart the Anglomanes but to better extol to their constituents the benefits of America’s fraternal friendship toward this nation. A brief answer from your excellency to this effect would greatly please them. Meanwhile, I am to present you their respects, and those of my wife and daughter, and to offer our compliments to Mr. Thaxter and Mr. Storer. I trust Mr. Thaxter has recovered from his cold and that Mr. Storer is as lively and cheerful as ever.
Mr. Holtzhey sent me a second medal for you, which is utterly delightful. I shall send it to you at the earliest opportunity. Meanwhile I enclose his letter and description. The emblem of the cock reminded me of a witty sally, if I recall correctly, in the memoirs of Vargas. The French ambassador to the Council of Trent was speaking in a manner that displeased the papal envoy, who interrupted him loudly with the words Gallus cantat. The ambassador, without turning a hair, replied Utinam Petrus fleret.
I remain, sir, with all the respect and sincere devotion you already know, your excellency’s very humble and very obedient servant
Dumas

P.S. You will have seen Sir James Jay before this reaches you, and I hope to learn he is entirely free. What you said about Mr. Brantsen in your letter of 13 December was most gratifying to our friends. What you so kindly informed me of concerning the fisheries, and my own best guesses as to the other points, caused me a pleasure I can better feel than express.
